DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combinations set forth in the independent claims.
Regarding claim 1, Bonds et al. (U.S. Patent No. 4,436,279) discloses a housing (36) adapted to couple to a valve body (12), the housing (36) having a bore extending therethrough that communicatively couples to a valve chamber (18); a lower stem (78) extending through the bore, the lower stem (78) having a variable outer; and a valve member nut (84) coupled to a valve member (24), the valve member nut (84) having an opening to receive the lower stem (78), and pins (112) extending into the opening, the pins (112) forming a reduced diameter portion of the opening; wherein the lower stem (78) couples to the valve member (24), via the valve member nut (84).
Bonds fails to disclose the lower stem diameter including lugs, the lugs having a lug diameter that is larger than an adjacent lower stem diameter; when the lugs are axially aligned with the reduced diameter portion and the lower stem decouples from the valve member when the lugs are axially misaligned with the reduced diameter portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753